Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00027-CV

CELTIC INSURANCE COMPANY, Superior Healthplan, Inc., and Cenpatico d/b/a Integrated
                       Mental Health Services,
                            Appellants

                                              v.

                                    Rochelle CARDONA,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-11194
                       Honorable Mary Lou Alvarez, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against Appellants Celtic Insurance Company,
Superior Healthplan, Inc., and Cenpatico d/b/a Integrated Mental Health Services.

       SIGNED September 16, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice